Citation Nr: 0838861	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  99-06 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of a fracture of the right (dominant) thumb 
prior to August 5, 2006.

2.  Entitlement to a disability rating greater than 20 
percent for residuals of a fracture of the right (dominant) 
thumb beginning August 5, 2006.

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

4.  Entitlement to an initial compensable disability rating 
for a deviated nasal septum.

5.  Entitlement to an initial compensable disability rating 
for residuals of a fracture of the left tibia.

6.  Entitlement to an initial compensable disability rating 
for residuals of a fracture of the right fibula.

7.  Entitlement to service connection for a bilateral knee 
disorder.

8.  Entitlement to service connection for a back disorder.

9.  Entitlement to service connection for a right elbow 
disorder.

10.  Entitlement to service connection for a bilateral foot 
disorder.

11.  Entitlement to service connection for a right hand and 
wrist disorder.

12.  Entitlement to service connection for a left shoulder 
disorder.

13.  Entitlement to service connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971 and from September 1972 to September 1996.  He 
received numerous service awards including the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In July 2004, the Board remanded this 
case back to the RO for the scheduling of a VA Travel Board 
hearing.  However, the veteran cancelled this request in 
December 2004.  See 38 C.F.R. § 20.704(e) (2008).  In August 
2005 the Board remanded this case a second time for further 
development.  The requested development has been completed 
and the case has since returned to the Board.

By rating decision dated in March 2008, the RO increased the 
veteran's disability rating for residuals of a fracture of 
the right (dominant) thumb from noncompensable to 20 percent 
disabling with an effective date of August 5, 2006, the date 
of a VA examination.  However, the veteran's appeal for a 
higher rating remains before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  From August 26, 2006, the veteran's service-connected 
right thumb disorder has been manifested by a gap between the 
tip of the thumb and fingers of two and three quarter inches, 
complaints of occasional pain and no loss of range of motion.  

2.  The veteran has Level II hearing loss in the right ear 
and Level II hearing loss in the left ear, evaluated as non-
compensable.

3.  The veteran's service-connected deviated nasal septum is 
currently manifested by a residual 25 percent nasal airway 
obstruction.

4.  The veteran's service-connected residuals of a fracture 
of the left tibia are currently manifested by no lasting 
residuals.  

5.  The veteran's service-connected residuals of a fracture 
of the right fibula are currently manifested by no lasting 
residuals.  

6.  There is no competent medical evidence linking the 
veteran's current bilateral knee disorder with his period of 
service.

7.  There is no competent medical evidence linking the 
veteran's current right elbow disorder with his period of 
service.

8.  There is competent medical evidence linking the veteran's 
current right foot disorder to the veteran's current back 
disorder for which service connection is being granted.  

9.  There is no competent medical evidence of a left foot 
disorder.

10.  There is no competent medical evidence of a right hand 
or wrist disorder other than the residuals of a fracture of 
the right thumb for which service connection is already in 
effect.

11.  There is no competent medical evidence of a left 
shoulder disorder.

12.  There is no competent medical evidence of a current 
diagnosis of gastroenteritis.

13.  There is competent medical evidence linking the 
veteran's current back disorder to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for residuals of fracture of the right (dominant) thumb have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Code 5224 (2001). 

2.  The criteria for a 20 percent disability rating for 
residuals of fracture of the right (dominant) thumb from 
August 26, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Code 
5228 (2008). 

3.  The criteria for an initial compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2008).

4.  The criteria for an initial compensable disability rating 
for deviated nasal septum have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 5262 (2008).

5.  The criteria for an initial compensable disability rating 
for residuals of a fracture of the left tibia have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 
(2008).

6.  The criteria for an initial compensable disability rating 
for residuals of a fracture of the right fibula have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 
(2008).

7.  Service connection for a bilateral knee disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

8.  Service connection for a right elbow disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

9.  Service connection for a right foot disorder is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

10.  Service connection for a left foot disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

11.  Service connection for a right hand and wrist disorder 
is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

12.  Service connection for a left shoulder disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

13.  Service connection for gastroenteritis is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

14.  Service connection for a back disorder is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that a 
bilateral knee disorder, right elbow disorder, bilateral foot 
disorder, right hand and wrist disorder, left shoulder 
disorder, gastroenteritis, and a back disorder are related to 
his service in the United States Army from February 1969 to 
January 1971 and from September 1972 to September 1996.  
Specifically, with regard to the back disorder, the veteran 
claims that he injured his back after falling down a large 
hill in Vietnam in 1969.  He also argues that his service-
connected residuals of a fracture of the right (dominant) 
thumb, bilateral hearing loss, deviated nasal septum, 
residuals of a fracture of the left tibia, and residuals of a 
fracture of the right fibula are more disabling than 
currently evaluated.  

Factual Background

A review of the veteran's service treatment records from the 
veteran's first period of service reveals that the veteran 
sustained a gun shot wound to the left eye, right wrist, and 
left hand in August 1969.  A separation examination from the 
veteran's first period of service in January 1971 shows 
remaining shrapnel in the left leg and hand.  The rest of the 
examination was normal.

During the veteran's second period of service he fractured 
his left tibia in November 1984, his right fibula in June 
1986, and his right thumb in December 1994.  Treatment 
records also show complaints of right elbow tenderness in 
June 1994 and gastrointestinal complaints in April 1969, 
January 1975, and June 1988.  A separation examination dated 
in March 1996 showed a normal spine, upper extremities, lower 
extremities, feet, and G-U system but noted complaints of 
recurrent bilateral knee and back pain.  In the veteran's 
March 1996 Report of Medical History the veteran complained 
of recurrent back pain however he denied "painful or 'trick' 
shoulder or elbow," "'trick' or locked knee," "foot 
trouble," and "stomach, liver, or intestinal trouble."  

A review of the claims folders reveals multiple VA 
examination reports for the claimed disorders, medical 
records from an Army Hospital dated from October 1998 to 
January 2006, and VA outpatient treatment reports dated from 
February 1997 to March 2008.  The record also shows that the 
veteran has been awarded Social Security Disability benefits.  
The administrative decision and medical records supporting 
this award are of record.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, certain chronic diseases including arthritis may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection; instead, they ease the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The statute provides a basis 
for determining whether a particular injury was incurred in 
service but not a basis to link the injury etiologically to 
the current condition.  See Cohen v. Brown, 10 Vet. App. 128, 
138 (1997). 

If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

Analysis

I.  Increased Rating Claims 

	1.  Residuals of a fracture of the right (dominant) 
thumb

In this case, the RO initially evaluated the veteran's right 
thumb disorder as noncompensably disabling in an April 1997 
rating decision pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5227.  During the course of this appeal, the 
provisions for rating disabilities in the individual fingers 
were amended, effective August 26, 2002.  See 67 Fed. Reg. 
48784-48787 (July 26, 2002).  The relevant evaluation 
requirements effective since August 26, 2002 provide for a 
new diagnostic code which discusses the particular limitation 
of motion of the thumb.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5228.  The veteran disagreed with the initial rating 
assigned for his service-connected right thumb disorder in 
November 1997 and by rating decision dated in March 2008 his 
disability rating for the thumb was increased from 
noncompensable to 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, DC 5224-5228 effective August 5, 2006, the date of 
the most recent VA examination.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply). See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. 

The veteran's right thumb disorder is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5224-5228.   Under DC 
5224, a 10 percent evaluation is warranted when there is 
favorable ankylosis and a 20 percent evaluation is warranted 
when there is unfavorable ankylosis.  DC 5228 indicates that 
a noncompensable rating is warranted for limitation of motion 
of either thumb if there is a gap of less than one inch (2.5 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 10 percent rating is 
warranted for limitation of motion of either thumb if there 
is a gap of one to two inches between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
20 percent rating is warranted for limitation of motion of 
either thumb if there is a gap of more than two inches 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.

There are two periods of time at issue here: from October 1, 
1996 to August 5, 2006, when the veteran's right thumb 
disorder was evaluated as noncompensably disabling; and from 
August 5, 2006 to the present, while the veteran's right 
thumb disorder has been evaluated as 20 percent disabling.  
The Board will consider the proper evaluation to be assigned 
for the entire period on appeal.  

The veteran was afforded a general VA examination in October 
1997.  X-ray examination revealed normal hands and wrists 
(bilaterally).  A February 1998 joints VA examination showed 
that on internal rotation of his thumb the veteran could 
reach the 9th thoracic spinuous process.  

During a February 1998 VA examination of the hands the 
veteran reported that he sustained a closed fracture of the 
metacarpal of the right thumb while skiing in 1994.  This was 
treated by cast immobilization.  He denied any residual 
symptoms or impairments of the right hand.  Physical 
examination revealed no deformities, tenderness, or abnormal 
motion of the right hand and thumb.  Range of motion of the 
thumb was full with 40 degrees abduction.  Grip and pinch 
strength were strong.  Radiograms of the right hand showed no 
abnormalities and there was no residual deformity or other 
residual evidence of a fracture.  The diagnosis was history 
of fracture, right thumb, healed, without residual deformity 
or impairment of function.

During a May 1999 VA examination of the hands the veteran 
reiterated that he sustained a fracture to the base of the 
right thumb injuring also ligaments during service.  He 
complained that since then, the base of the thumb gets stiff 
and aches, especially when the weather is cold or humid.  The 
veteran reported that he was right handed but indicated that 
the symptoms do not prevent him from performing his daily 
activities.  He can write, get dressed, button his clothes, 
shave, and hold small objects without difficulty.  He denied 
any swelling.  Physical examination of the hand revealed a 
well healed scar at the base of the thumb from previous 
ligament repair.  There was full range of motion on flexion 
and extension of all the fingers of the right hand with 
special attention to the right thumb.  X-rays of the right 
hand with special attention to the right thumb did not 
disclose any abnormality.  The diagnosis was old fracture of 
the right thumb, per patient's history with no sequelae.  

During an August 2006 VA examination the veteran reiterated 
his injury to the right thumb while skiing in the 1990s.  He 
underwent surgery in El Paso, Texas also in the 1990s.  He 
was placed in a case for approximately three to four weeks.  
The veteran complained of daily pain in the right thumb at a 
level of four on a scale from one to ten.  However, the 
veteran reported full range of motion of the right thumb.  He 
reiterated that he was right hand dominant and stated that he 
was able to perform all of his activities of daily living 
required with his right thumb, although he did report some 
pain, particularly with lifting or gripping objects greater 
than about five pounds.  The veteran denied any significant 
changes in his right thumb condition since his previous 
rating.  

Upon physical examination of the right hand the examiner 
noted a well healed surgical incision on the lateral aspect 
of the thumb measuring approximately one centimeter in size.  
He had a range of motion of the right hand in his index, 
long, ring and little fingers of 0 degrees to 100 degrees of 
MCP (metacarpal phalangeal) motion, both actively and 
passively without pain through the entire arc of motion; 0 
degrees to 70 degrees of PIP (proximal interphalangeal) joint 
motion both actively and passively without pain through the 
entire arc of motion; DIP (distal interphalangeal) joint 
motion of 0 degrees to 70 degrees both actively and passively 
without pain throughout the entire arc of motion.  The gap in 
inches between the tip of the thumb and fingers was two and 
three quarter inches.  The gap in inches between the tip of 
the thumb and the fingers and the transverse crease of the 
palm was two and three quarter inches.  The gap in inches 
between the thumb and the small finger with the thumb 
attempting to oppose was one-quarter inch.  He had normal 
strength for pushing, pulling dexterity, and writing.  There 
was no increase in pain or decrease in range of motion 
testing of the right thumb on examination.  X-ray examination 
of the right hand in July 2006 showed no evidence of 
fracture, sublaxation, or boney arthritis.  The assessment 
was right thumb fracture of carpal metacarpal joint, healed 
and the examiner noted that the veteran did not have pain on 
range of motion testing of the right thumb.  

a.	Prior to August 5, 2006

As to the evaluation of the veteran's right thumb disorder 
for the period of time prior to August 5, 2006, the Board 
finds that the evidence of record substantiates a 20 percent 
disability rating effective August 26, 2002, the day the 
provisions for rating disabilities in the individual fingers 
were amended and DC 5228 was added to the rating schedule.  
See 67 Fed. Reg. 48784-48787 (July 26, 2002).  While there 
was no evidence of a gap of more than two inches between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers until the August 2006 VA examination, the 
Board notes that this gap was not measured during either the 
February 1998 or May 1999 VA examinations.  Absent this 
measurement, the February 1998, May 1999, and August 2006 VA 
examinations of the right hand appear very similarly.  Thus, 
giving the veteran the benefit of the doubt an assignment of 
a 20 percent disability rating under DC 5228 is warranted 
from August 26, 2002, the effective date of the new 
diagnostic code.  

b.	Beginning August 5, 2006

As to the evaluation of the veteran's right thumb disorder 
for the period of time beginning August 5, 2006, the Board 
finds that the criteria for a disability rating greater than 
20 percent have not been met.  A 20 percent disability rating 
is the highest rating possible for limitation of motion of 
the thumb under the current rating criteria, as such there is 
no potential for a high rating under either DC 5224 or 5228.  
There is also no potential for a higher rating under DeLuca 
as the August 2006 VA examiner noted that there was no pain 
on range of motion testing.    

2.	Bilateral Hearing Loss

The veteran's bilateral hearing loss is currently evaluated 
as non-compensable.  Impaired hearing will be considered a 
disability only after threshold requirements are met. See 38 
C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the average pure 
tone threshold and speech discrimination percentage scores.  
38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered). 
 
The provisions of 38 C.F.R. § 4.86 address exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in this section are present when the puretone threshold at 
1000, 2000, 3000 and 4000 Hz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz.  

The veteran was afforded a VA audiological examination in 
October 1997 which reported the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
5 dB
5 dB
10 dB
30 dB
Left 
Ear
15 dB
10 dB
15 dB
35 dB

Puretone Threshold Average
Right Ear
13 dB
Left Ear
19 dB

Speech Recognition
Right Ear
98%
Left Ear
94%

A second VA audiological examination in November 2003 
reported the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
20 dB
25 dB
30 dB
40 dB
Left 
Ear
10 dB
15 dB
30 dB
45 dB

Puretone Threshold Average
Right Ear
28.75 dB
Left Ear
25 dB

Speech Recognition
Right Ear
88%
Left Ear
84%

In the present case, the evidence does not show an 
exceptional level of impaired hearing in either October 1997 
or November 2003 such that 38 C.F.R. § 4.86 is not applicable 
to the veteran's claim. 
 
Applying the results from the October 1997 VA audiological 
examination to Tables VI yields a Roman numeral value of I 
for the right ear and a Roman numeral value of I for the left 
ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to 
Table VII, the Board finds that the veteran's hearing loss 
was correctly evaluated as zero percent disabling in the 
December 2005 rating decision.  Id.  

Applying the results from the November 2003 VA audiological 
examination to Tables VI yields a Roman numeral value of II 
for the right ear and a Roman numeral value of II for the 
left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these 
values to Table VII, the Board finds that the veteran's 
hearing loss, while worse than it was in October 1997, is 
still zero percent disabling.  Id.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
entitlement to a compensable initial disability rating for 
bilateral hearing loss. 38 C.F.R. § 4.3.

3.	Deviated Nasal Septum

The veteran's deviated nasal septum is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.97, DC 6502.   
DC 6502 provides that a 10 percent evaluation is assignable 
for traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides to complete 
obstruction on one side.

The veteran was afforded a general VA examination in October 
1997 at which  time he veteran reported that in 1984 he was 
having very severe problems with nasal congestion and 
difficulty breathing through his nose.  Subsequently, he was 
diagnosed with a deviated nasal septum.  He then underwent 
rhinoplasty.  According to the veteran, his deviated nasal 
septum was corrected with the surgery, however, he complained 
of continued nasal congestion, postnasal drip, and difficulty 
breathing through his nostrils bilaterally and took multiple 
medications for relief.

During a May 1999 nasal VA examination the veteran reported 
that he sustained a fracture of his nasal septum in 1983 
while playing softball.  Later on in 1989, he underwent 
rhinoplasty with great improvement of his symptoms of nasal 
congestion.  The veteran stated that he was diagnosed with 
allergic rhinitis and also stated that he had episodes of 
sinusitis in the past.  He complained of current allergic 
rhinitis consisting of red, itchy eyes, frequent sneezing, 
nasal obstruction, and alternating rhinorrhea.  The examiner 
noted that the veteran's episodes of nasal obstruction are 
related to his allergic rhinitis, for which the veteran is in 
receipt of service connection.  The symptoms of nasal 
obstruction are intermittent and usually worse during the 
spring.  Examination of the nose revealed no evidence of a 
nasal obstruction or rhinorrhea and the veteran denied any 
symptoms of allergy during the examination.  There was no 
nasal voice.  Examination of the nasal cavities did not 
disclose any evidence of obstruction and there was no 
tenderness on palpation on the maxillary sinus.  


During a July 2007 nasal VA examination the veteran 
reiterated that he broke his nose while playing softball.  
After breaking his nose, he underwent complete nasal airway 
obstruction bilaterally.  He had a repair of septal deviation 
in 1984 or 1985 and he reported that his nasal airway 
obstruction resolved mostly at that time but that he still 
had some residual airway obstruction, especially when 
exacerbated by his allergic rhinitis.  Physical examination 
revealed a residual 25 percent nasal airway obstruction 
bilaterally following a broken nose and subsequent repair 
while in service.  

Based on the foregoing, the Board finds that the criteria for 
an initial compensable disability rating for deviated nasal 
septum have not been met.  As above, the May 1999 VA 
examination showed no obstruction of the nasal airway and the 
July 2007 VA examination showed only a 25 percent nasal 
airway obstruction bilaterally.  As above, a compensable 
rating under DC 6502 requires a 50 percent obstruction of the 
nasal passage on both sides to complete obstruction on one 
side.

The Board has also considered whether a separate or higher 
rating is warranted under any other code. 38 C.F.R. § 4.97, 
DC 6504 provides that scars of the nose or loss of part of 
the nose may be assigned a 10 percent rating if there is loss 
of part of one ala, or other obvious disfigurement; or a 30 
percent rating if the scarring or loss of part of the nose 
results in exposure of both nasal passages. Here, the 
evidence of record does not show external scarring, loss of 
part of the nose, or any disfigurement.  Therefore, there is 
no appropriate basis for rating the disability under DC 6504.  
In addition, the Board has found no other schedular basis for 
assigning a separate rating or a compensable rating.  

4.	Residuals of a fracture of the left tibia and a 
fracture of the right fibula

The veteran's residuals of fractures of the left tibia and 
right fibula are currently rated as noncompensably disabling 
by analolgy under 38 C.F.R. § 4.71a, DC 5299-5262.  Under DC 
5262 a 40 percent rating is warranted when there is nonunion 
of, with loose motion, requiring a brace.  A 30 percent 
rating is warranted when there is malunion with marked knee 
or ankle disability.  A 20 percent rating is warranted when 
there is malunion with moderate knee or ankle disability.  A 
10 percent rating is warranted when there is malunion with 
slight knee or ankle disability.  DC 5299 represents an 
unlisted disability requiring rating by analogy to one of the 
disorders rated under 38 C.F.R. § 4.71.  

The veteran was afforded a general VA examination in October 
1997.  X-ray examination revealed a normal left tibia and 
fibula, normal knees, and normal feet bilaterally.  

During a February 1998 joints VA examination the veteran 
reported that he sustained a closed fracture of the right 
fibula playing softball and a closed fracture of the left 
tibial plateau, also while playing softball.  Both fractures 
were treated by cast immobilization.  He occasionally noted 
aching pain in the left knee and the right ankle but denied 
using and medication of orthoses.  He denied any prior 
injuries to the knees, but reported that both knees are 
unusually sensitive when he strikes them.  He also denied any 
problems with his left shoulder and right wrist.  With regard 
to his right elbow, he stated that the only problem with his 
shoulder is that it is "sensitive" when he strikes it. 

Physical examination of the knees revealed range of motion of 
0 to 135 degrees, bilaterally.  Range of motion of the right 
ankle was from 12 degrees dorsiflexion to 35 degrees plantar 
flexion.  Range of motion of the right foot was from 40 
degrees supination to 18 degrees pronation.  There was no 
evident pain on motion of any of the above mentioned joints.  

Radiograms of the left femur, left knee, and left tibia and 
fibula revealed no abnormalities.  It was noted that the 
radiologists report described metal fragments in the proximal 
femur.  However, these were metal clips from a vasectomy 
which simply project onto the femur in the lateral 
projection.  There were no residual signs of a tibial plateau 
fracture.  Radiograms of the right tibia and fibula showed no 
abnormalities.  There were no residual signs of a fibular 
fracture.  Radiograms of both feet also showed no 
abnormalities.

The impression was 1) history of fracture of left tibial 
plateau, healed without residual impairment or deformity, 2) 
history of fracture, right fibula, healed without residual 
impairment or deformity, and 3) complaints of occasional pain 
in both knees, right ankle and right foot, without limitation 
of motion or significant impairment of function.  

During a May 1999 VA joints examination the veteran 
complained of bilateral knee pain and reported that he had 
been diagnosed with chondromalacia.  He complained that his 
knees are very sensitive to touch and any minor trauma causes 
severe pain.  He also stated that both knees swell up if he 
walks or climbs.  He is not able to squat down or kneel down 
due to painful knees.  He also has great difficulty standing 
up because of painful knees.  He takes a multivitamin with 
manganese prescribed by the orthopedic service and sometimes 
wears elastic knee braces but mostly not.  Examination of the 
knees showed no objective abnormalities.  There was no 
evidence of effusion and both his gait and his posture was 
normal.  There was slight crepitation on both patellas on 
flexion and extension.  Both knees extended to zero degrees 
and flexed to about 130 degrees which indicates normal range 
of motion.

During a May 1999 VA examination of the feet the veteran 
complained of painful feet, mainly the right one.  
Specifically, he complained of sharp shooting pains to his 
toes and stated that his toes ache all the time.  Because of 
these symptoms he is not able to wear any dressy shoes and 
mainly wears tennis shoes.  Because of his symptoms he also 
avoids prolonged standing and is unable to walk fast or to 
run.  He indicated that frequently the pain on the toes of 
the right foot and plantar aspect of the right foot radiates 
from his low back down his right leg.  Physical examination 
revealed no objective abnormality.  There was no redness, 
swelling, or deformity.  The veteran was able to walk on his 
heels but had some difficulty walking on toes mainly because 
of his low back pain.  The toes all seemed to be normal with 
no deformity and the arches were also normal.  The diagnosis 
was bilateral painful feet of unknown etiology and right foot 
pain (plantar aspect) probably related to sciatic nerve 
irritation.    

During a May 1999 VA examination of the bones the veteran 
reiterated his history of fractures of the left tibial 
plateau and distal fibula of the right leg in service.  He 
complained that if he ran more than two miles his right ankle 
and left knee would get swollen.  Therefore he no longer 
runs.  He wears an elastic right ankle brace and a left knee 
brace to give them stability and prevent them from swelling.  
He also complained of pain in the right ankle and left knee.  
He does not wear crutches or a crane.  Because of these 
symptoms the veteran avoids climbing steps, jumping, or 
running.  

Physical examination of the left leg revealed no objective 
abnormalities and there was no evidence of redness or 
swelling.  Examination of the right distal fibula (ankle) 
showed no objective abnormality.  The ankle dorsiflexion was 
up to 10 degrees and plantar flexion was up to 45 degrees.  
There was no evidence of swelling.  X-rays of the tibia and 
fibula bilaterally obtained in May 1999 showed no 
abnormality.  

During an August 2006 VA general examination the veteran 
reiterated his history of fractures of the left tibial 
plateau and distal fibula of the right leg in service.  He 
complained of occasional pain in the right ankle after 
walking distances greater than about several hundred yards, 
however he does not have daily pain.  His right ankle does 
not affect his activities of daily living.  He denied any 
increase in severity of his right ankle complaints since the 
last VA examination.  

Examination of the left tibia showed no objective evidence of 
deformity.  There was no mal-union, non-union, loose motion 
or false joint.  There was no tenderness, drainage, edema, 
painful motion, weakness, redness, or heat.  He had a normal 
gait.  There were no functional limitations on standing or 
walking and no abnormal callosities, breakdown or unusual 
shoe wear pattern that would indicate abnormal weight 
bearing.  There was no evidence of ankylosis.

Examination of the right fibula showed no objective evidence 
of deformity, angulation, false motion, shortening 
intraarticular involvement.  There was no mal-union, non-
union or loose joint noted.  There was no tenderness, 
drainage, edema, painful motion, weakness, redness, or hear 
noted.  There was no abnormality with gait or affect on gait.  
There was no functional limitation of standing or walking, 
nor abnormal callosities, breakdown or unusual shoe wear 
pattern that would indicate abnormal weight bearing.  There 
was no evidence of ankylosis.  Range of motion and function 
was not additionally limited by pain, fatigue, weakness or 
lack of endurance in the left tibia or right fibula.  There 
were no constitutional signs of bone disease including 
anemia, weight loss, fever, debility, or hemorrhoid liver.  

Examination of the bilateral knees showed both knees to have 
range of motion of 0 degrees to 135 degrees of flexion both 
actively and passively without pain throughout the entire arc 
of motion.  The veteran was stable to varus and valgus stress 
in neutral and 30 degrees of flexion.  Lachman's examination 
of bilateral knees with the foot stabilized at 30 degrees of 
flexion showed less than one-quarter inch of anterior and 
posterior motion.  The veteran had negative McMurray's test 
with no medial or lateral joint line tenderness.  His patella 
tracks were in the mid line without evidence of crepitans 
noted.  There was no increase in pain or decrease in range of 
motion with repetitive range of motion testing or the 
bilateral knees.  A July 2006 X-ray examination of the left 
tibia showed no evidence of obvious fracture or boney 
abnormality and July 2006 X-rays of the right and left knees 
also showed good maintenance of the cartilage space.  There 
was no gross abnormality, boney fracture, subluxation or 
abnormality noted.  The impression was left non-displaced 
tibia fracture, healed; right fibula s/p fracture now 
resolved, and bilateral knees chondromalacia.  The examiner 
noted that the veteran did not have pain on range of motion 
testing of the left tibia, right fibula, or bilateral knees.  

The examiner opined that it was less likely than not that the 
veteran's bilateral knee disorder was caused by his active 
military service.  The examiner noted that the veteran had 
good maintenance of his cartilage space on X-rays and that 
the wear changes on his patellofemoral joint noted on 
radiographs were consistent with the veteran's age and 
suggest no increased wear secondary to injury or other 
abnormality.  

A July 2006 diabetic foot examination revealed normal feet.  

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
compensable disability rating for either the left tibia or 
right fibula fracture residuals.  The February 1998, May 
1999, and August 2006 VA examiners all commented that the 
veteran's fractures of the left tibia and right fibula have 
healed without residual impairment or deformity.  While the 
veteran was diagnosed with chondromalacia of the knees and 
right foot pain, the VA examiners opined that the knee 
disorder was related to age and the right foot pain was 
related to his back disorder.  There is also no potential for 
a higher rating under DeLuca as the August 2006 VA examiner 
noted that there was no pain on range of motion testing.  As 
there are no current residuals of the fractures of the left 
tibia and right fibula there is no basis for assigning 
compensable ratings for these disabilities.

Extraschedular Ratings 

In deciding the claims for increase, the RO considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  The Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The record includes reports considered by the 
Social Security Administration in connection with a claim 
with that agency; however, disabilities considered to have 
had an impact on the veteran's employment were a psychiatric 
and back condition.  Service connection is not in effect for 
a psychiatric disability and the rating of the now-service-
connected back condition is not on appeal.  Referral for 
extraschedular consideration is not warranted.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  


II.  Service Connection Claims

5.	Bilateral Knee Disorder

As above, service treatment records show that the veteran 
fractured his left tibia and right fibula in service and upon 
separation in March 1996 the veteran complained of recurrent 
bilateral knee pain.  Current treatment records also show a 
current diagnosis of a bilateral knee disorder, specifically 
chondromalacia.  However, as above, an August 2006 VA 
examiner opined that it was less likely than not that the 
veteran's bilateral knee disorder was caused by his active 
military service.  The examiner noted that the veteran had 
good maintenance of his cartilage space on X-rays and that 
the wear changes on his patellofemoral joint noted on 
radiographs were consistent with the veteran's age and 
suggest no increased wear secondary to injury or other 
abnormality.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  There are no other contrary medical opinions of 
record.  The opinion of the August 2006 VA examiner is highly 
probative and outweighs the other evidence of record, 
including the veteran's contentions.  As such, service 
connection is not in order.

6.	Right Elbow Disorder

As above, service treatment records show that the veteran 
complained of right elbow tenderness in June 1994.  However, 
the March 1996 separation examination showed normal upper 
extremities and in his March 1996 Report of Medical History 
the veteran denied "painful or 'trick' shoulder or elbow."  

The veteran was afforded a joints VA examination in February 
1998.  Range of motion of the right elbow was from 0 degrees 
to 130 degrees with 60 degrees supination and 65 degrees 
pronation.  A radiogram of the right elbow showed no 
abnormality.  The impression was complaints of occasional 
pain in right elbow without limitation of motion or 
significant impairment of function.  

The veteran's right elbow was reexamined in August 2006.  At 
that time the veteran reported that he though he had 
arthritis in his right elbow.  He attributed this to falling 
several times while in Vietnam, as well as wrestling patients 
when he worked as a psychiatric technician while on active 
duty service.  He complained of occasional pain.  Examination 
of the right elbow revealed range of motion from 0 degrees to 
135 degrees of flexion both actively and passively without 
pain throughout the entire arc of motion.  He had 40 degrees 
of supination and 60 degrees of pronation both actively and 
passively without pain throughout the entire arc of motion.  
There was no increase in pain or decrease in range of motion 
with repetitive range of motion testing of the right elbow.  
X-ray examination in July 2006 revealed no evidence of boney 
fracture, sublaxation or abnormality.  The impression was 
right elbow lateral epicondylitis.  The August 2006 VA 
examiner opined that the veteran's right elbow lateral 
epicondylitis is less likely than not related to his active 
duty in the military service.  The examiner noted that there 
was no evidence of treatment for this specific disorder in 
his service treatment records and also noted that this was a 
common finding.  The examiner also noted that the veteran has 
sought no additional treatment for this right elbow condition 
since he separated from military service.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin, 1 Vet. App. at 171.  There are no other contrary 
medical opinions of record.  The opinion of the August 2006 
VA examiner is highly probative and outweighs the other 
evidence of record, including the veteran's contentions.  As 
such, service connection is not in order. 

7.	Bilateral foot disorder

As above, October 1997 and February 1998 VA X-ray 
examinations revealed normal feet bilaterally.  During a May 
1999 VA examination of the feet the veteran complained of 
painful feet, mainly the right one.  The diagnosis was 
bilateral painful feet of unknown etiology and right foot 
pain (plantar aspect) probably related to sciatic nerve 
irritation.  A July 2006 diabetic foot examination revealed 
normal feet. 

a.	Right foot

As will be discussed below, the Board finds that service 
connection for a back disorder is warranted.  Also, the May 
1999 VA examiner opined that the veteran's right foot pain 
(plantar aspect) was probably related to sciatic nerve 
irritation.  This opinion provides a plausible basis to 
conclude that the veteran's right foot disorder is related to 
his service-connected back disorder.  With resolution of all 
reasonable doubt in the veteran's favor, it is concluded that 
the evidence supports service connection for a right foot 
disorder.  38 U.S.C.A. § 5107(b).



b.	Left Foot

There is no competent diagnosis of a disability exhibited by 
left foot pain in the record.  While there is evidence that 
the has veteran suffers from left foot pain, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  As was stated 
earlier, current disability is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, in the 
absence of evidence of a current disability, the 
preponderance of evidence is against service connection for a 
left foot disorder, 38 U.S.C.A. § 5107(b), and the claim is 
denied.

8.	Right hand and wrist disorder

As above, service treatment records show that the veteran 
sustained a gun shot wound to the right wrist in August 1969 
and fractured his right thumb in December 1994.  A separation 
examination dated in March 1996 showed normal upper 
extremities and is negative for complaints of a right hand or 
wrist disorder.    

X-ray examination in October 1997 revealed normal hands and 
wrists (bilaterally).
The veteran was afforded a joints VA examination in February 
1998.  During this examination the veteran denied any 
problems with his right wrist.  Range of motion of the wrist 
was from 65 degrees dorsiflexion to 60 degrees palmarflexion, 
with 28 degrees radial deviation and 40 degrees ulnar 
deviation.  There was no evident pain on motion.  

During a February 1998 VA examination of the hands the 
veteran reported that he sustained a closed fracture of the 
metacarpal of the right thumb while skiing in 1994.  This was 
treated by cast immobilization.  He denied any residual 
symptoms or impairments of the right hand.  Physical 
examination revealed no deformities, tenderness, or abnormal 
motion of the right hand and thumb.  Range of motion of the 
thumb was full with 40 degrees abduction.  Grip and pinch 
strength were strong.  Radiograms of the right hand showed no 
abnormalities and there was no residual deformity or other 
residual evidence of a fracture.  The diagnosis was history 
of fracture, right thumb, healed, without residual deformity 
or impairment of function.  

During a May 1999 VA examination of the hands the veteran 
reiterated that he sustained a fracture to the base of the 
right thumb injuring also ligaments during service.  He 
complained that since then, the base of the thumb gets stiff 
and aches, especially when the weather is cold or humid.  The 
veteran reported that he was right handed but indicated that 
the symptoms do not prevent him from performing his daily 
activities.  He can write, get dressed, button his clothes, 
shave, and hold small objects without difficulty.  He denied 
any swelling.  Physical examination of the hand revealed a 
well healed scar at the base of the thumb from previous 
ligament repair.  There was full range of motion on flexion 
and extension of all the fingers of the right hand with 
special attention to the right thumb.  X-rays of the right 
hand with special attention to the right thumb did not 
disclose any abnormality.  The diagnosis was old fracture of 
the right thumb, per patient's history with no sequelae.  

During an August 2006 VA examination the veteran reiterated 
his injury to the right thumb while skiing in the 1990s.  He 
underwent surgery in El Paso, Texas also in the 1990s.  He 
was placed in a case for approximately three to four weeks.  
The veteran complained of daily pain in the right thumb at a 
level of four on a scale from one to ten.  However, the 
veteran reported full range of motion of the right thumb.  He 
reiterated that he was right hand dominant and stated that he 
was able to perform all of his activities of daily living 
required with his right thumb, although he did report some 
pain, particularly with lifting or gripping objects greater 
than about five pounds.  The veteran denied any significant 
changes in his right thumb condition since his previous 
rating.  

Upon physical examination of the right hand the examiner 
noted a well healed surgical incision on the lateral aspect 
of the thumb measuring approximately one centimeter in size.  
He had a range of motion of the right hand in his index, 
long, ring and little fingers of 0 degrees to 100 degrees of 
MCP (metacarpal phalangeal) motion, both actively and 
passively without pain through the entire arc of motion; 0 
degrees to 70 degrees of PIP (proximal interphalangeal) joint 
motion both actively and passively without pain through the 
entire arc of motion; DIP (distal interphalangeal) joint 
motion of 0 degrees to 70 degrees both actively and passively 
without pain throughout the entire arc of motion.  The gap in 
inches between the tip of the thumb and fingers was two and 
three quarter inches.  The gap in inches between the tip of 
the thumb and the fingers and the transverse crease of the 
palm was two and three quarter inches.  The gap in inches 
between the thumb and the small finger with the thumb 
attempting to oppose was one-quarter inch.  He had normal 
strength for pushing, pulling dexterity, and writing.  There 
was no increase in pain or decrease in range of motion 
testing of the right thumb on examination.  X-ray examination 
of the right hand in July 2006 showed no evidence of 
fracture, sublaxation, or boney arthritis.  The assessment 
was right thumb fracture of carpal metacarpal joint, healed 
and the examiner noted that the veteran did not have pain on 
range of motion testing of the right thumb.  

The Board notes that the veteran is already in receipt of 
service connection for a right thumb disorder and finds that 
this is the only disability affecting the veteran's right 
hand.  There is also no evidence of a current right wrist 
disorder.  As was stated earlier, current disability is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Therefore, in 
the absence of evidence of a current disability, the 
preponderance of evidence is against service connection for a 
right hand/wrist disorder, 38 U.S.C.A. § 5107(b), and the 
claim is denied.

9.	Left Shoulder Disorder

As above, the veteran's service treatment records are 
negative for a left shoulder disorder.  A separation 
examination dated in March 1996 showed normal upper 
extremities and in the veteran's March 1996 Report of Medical 
History the veteran denied "painful or 'trick' shoulder or 
elbow." 

X-ray examination in October 1997 revealed a normal left 
shoulder.  During a February 1998 VA joints examination the 
veteran denied any problems with his left shoulder.  Physical 
examination of the left shoulder revealed range of motion of 
44 degrees extension to 170 degrees flexion, with 170 degrees 
abduction and 40 degrees external rotation.  A radiogram of 
the left shoulder showed no abnormalities.  As was stated 
earlier, current disability is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  Therefore, in the absence of evidence of a 
current disability, the preponderance of evidence is against 
service connection for a left shoulder disorder, 38 U.S.C.A. 
§ 5107(b), and the claim is denied. 

10.	Gastroenteritis

As above, service treatment records show gastrointestinal 
complaints in April 1969, January 1975, and June 1988.  
However, a separation examination dated in March 1996 shows a 
normal G-U system and in the veteran's March 1996 Report of 
Medical History the veteran denied "stomach, liver, or 
intestinal trouble."  

The veteran was afforded a general VA examination in October 
1997.  With regard to the gastroenteritis issue, the veteran 
stated that in 1989 he developed severe abdominal pain which 
was localized in the epigastric area of the abdomen and in 
the lower quadrants of the abdomen, associated with diarrhea.  
There was no nausea or vomiting.  Subsequently, he was 
diagnosed with gastroenteritis.  He was treated on an 
outpatient basis and was prescribed Lomotil and Thorazine to 
be taken as needed.  In 1990 the veteran had a second episode 
of gastroenteritis and once again he was treated on an 
outpatient basis.  The veteran denied any recurrence of 
gastroenteritis since 1990 and denied any present 
gastrointestinal complaints.  As was stated earlier, current 
disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for gastroenteritis, 38 U.S.C.A. § 5107(b), and 
the claim is denied.   



11.	 Back Disorder

As above, the veteran's March 1996 separation examination 
shows a normal spine but noted complaints of recurrent back 
pain.  In the veteran's March 1996 Report of Medical History 
the veteran also complained of recurrent back pain.  

The veteran was afforded a VA spine examination in February 
1998.  Radiograms of the thoracic spine showed no 
abnormalities and radiograms of the lumbosacral spine showed 
well preserved intervetebral disc spaces and vertebral 
bodies.  There was slight sclerosis of the left L5/S1 facet 
joint.  The diagnosis was osteoarthritis, lumbosacral facet 
joints, manifested by back pain on prolonged standing and by 
characteristic radiographic changes.

An Army Hospital October 1998 magnetic resonance imaging 
(MRI) scan of the low back revealed herniation of the disc at 
L4-L5 contained by the annulous fibrosis, mild bulging of the 
disc at L3-L4, with no evidence of spinal stenosis present.    

In May 1999 the veteran underwent a second VA examination of 
the spine.  The examiner noted that an October 1997 X-ray of 
the back was within normal limits, however an October 1998 
computed tomography (CT) scan of the lumbosacral spine showed 
a herniated nucleus pulposus at the level of L4-L5 and mild 
bulging at the level of L3-L4.  The impression was chronic 
low back pain secondary to herniated nucleus pulposus of L4-
L5 and mild bulging of L3-L4.  

In August 2006 the veteran underwent a third VA examination.  
The assessment was L4-L5 degenerative disk disease status 
post L4-5 discectomy.  The examiner opined that it was more 
likely than not that the veteran's lumbar spine condition was 
significantly affected by the reported fall he sustained in 
Vietnam in 1969.  The examiner noted that this fall 
subsequently led to an L4-L5 discectomy and degenerative disk 
disease.  

Given the above, the Board finds that service connection for 
a back disorder is warranted.  The October 1998 MRI shows a 
back disorder very soon after service, approximately two 
years.  Also, the August 2006 VA examiner opined that the 
veteran's back disorder is related to service.  This opinion 
provides a plausible basis to conclude that the veteran's 
current back disorder is related to his military service.  
With resolution of all reasonable doubt in the veteran's 
favor, it is concluded that the evidence supports service 
connection for a back disorder.  38 U.S.C.A. § 5107(b).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Complete notice was sent in May 2003, November 2005, and July 
2006 letters and the claims were readjudicated in a March 
2008 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The July 2006 
letter addressed the rating criteria and effective date 
provisions that are pertinent to the appellant's claim 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Also, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout 
the adjudication of the claims.  Overton v. Nicholson, 20 
Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

An initial compensable disability rating for residuals of a 
fracture of the right (dominant) thumb is denied.

A 20 percent disability rating for residuals of a fracture of 
the right (dominant) is granted effective August 26, 2002.

An initial compensable disability rating for bilateral 
hearing loss is denied.

An initial compensable disability rating for a deviated nasal 
septum is denied.

An initial compensable disability rating for residuals of a 
fracture of the left tibia is denied.

An initial compensable disability rating for residuals of a 
fracture of the right fibula is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a right elbow disorder is denied.

Service connection for a right foot disorder is granted.

Service connection for a left foot disorder is denied.

Service connection for a right hand and wrist disorder is 
denied.

Service connection for a left shoulder disorder is denied.

Service connection for gastroenteritis is denied.

Service connection for a back disorder is granted.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


